In re Smith, Albert, Jr.; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “E”, No. 10-92-526; to the Court of Appeal, First Circuit, No. KW95 0970.
Granted for the sole purpose of transferring the application to the district court with instructions to the trial judge to act on relator’s application for post-conviction relief which is of record below. In addition, the district court is ordered to provide this court with a copy the judgment rendered.
DENNIS, J., not on panel.